COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-085-CV
 
PAUL
H. POSNER, JR.                                                          APPELLANT
 
                                                   V.
 
ROBERT
V. HIGGINBOTHAM                                                  APPELLEES
AND CYNTHIA A.
HIGGINBOTHAM
 
                                               ----------
              FROM
THE 16TH DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellant
Paul H. Posner, Jr.=s Motion For Voluntary
Dismissal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the
appellant, for which let execution issue.
PER CURIAM
PANEL D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
 




DELIVERED:  April 27, 2006




[1]See Tex. R. App. P. 47.4.